DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the labeling of the parts in the figure has been done by hand.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 11-20 are objected to because of the following informalities:
Claim 11:  “the vehicle” in line 4 lacks antecedent basis
Claim 15. Claim 15 depends off claim 14. Both contain the element “an activity of the driver”, which is ambiguous since it raises the question as to whether “an activity” in claim 15 is the same activity referred to in claim 14 or a different activity entirely.  For purposes of examination, it is assumed that the two activities are the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Pub. 2017/0102700 (Kozak).
As for claim 11, Kozak teaches an automated driving system (1) with assistance for a driver in performing a non-driving activity, (Fig. 1 ) comprising:
an assistance device (10) configured to assist the driver in performing the non-driving activity, (Fig. 3 Transition module 307 and the other modules in the VOM manager)
wherein the automated driving system (1), in a first operating state controls the vehicle (2) in an automated manner, and in a second operating state hands over control of the vehicle to the driver, and wherein  (401 in figure 4 demonstrates existence of the two modes)
the assistance device (10) is configured to assist the driver in performing the non-driving activity if the automated driving system (1) switches from the first operating state to the second operating state. ("...the system 100 and/or the user may determine that a deferral of an upcoming transition may be suggested/required so that the user can complete a user activity," [0033] assists the driver in performing the user activity because it continues the ability to perform.  Non-driving activity: "a user may be engaged in an activity ( e.g., watching a movie, an online meeting, playing a video game, etc.) and may select an option to defer the transition until finished with the activity." [0053]. Also: vehicle system can transfer to manual mode even before activity is completed: see [0058] and [0059] "In 
As for claim 12, Kazak also teaches an input (20) configured to input an instruction for assisting the driver in performing the non-driving activity, (Fig. 10 [1012] Input device, Fig. 9A [900]) wherein
the assistance device (10) is further configured to assist the driver in performing the non- driving activity if the instruction has been input into the input (20). (Fig. 10 shows links between input and rest; also "Information, including instructions for determining a transition point/time for an operating mode of a vehicle and initiating a deferral of a transition, is provided to the bus 1010 for use by the processor from an external input device 1012, such as a keyboard containing alphanumeric keys operated by a human user, or a sensor."[0128]) 
As for claim 13, Kazak also teaches wherein the assistance device (10) is further configured to offer assistance to the driver in performing the non-driving activity if the automated driving system (1) switches from the first operating state to the second operating state (system can assist driver by providing estimates of how much time driver can devote to non-driving task before getting on the road again based on ETA, weather, etc. [0061].)
As for claim 14, Kazak also teaches a sensor (30) configured to identify an activity of the driver, wherein the assistance device (10) is further configured to assist the driver in performing the non- driving activity if the automated driving system (1) switches from the first to the second operating state.  ("In one example, the transition module 307 may utilize information from the location module 301 or the monitoring module 305 (e.g., user activity in the vehicle) any criteria predefined by the operator of the vehicle 101 and/or a regulatory body for determining one or more deferring options." [0089] (monitoring module is acting as a sensor). Also "For example, the VOM manager 105 may utilize information from one or more sensors in the vehicle to determine if the user is engaged in activity, what 
As for claim 15, Kazak also teaches wherein the sensor (30) comprises a camera (40) configured to acquire an image that shows an activity of the driver, and wherein the assistance device (10) is further configured to analyze the acquired image and identify the activity of the driver. ("In one embodiment, one or more elements of the system 100 may interact with various sensors (e.g., camera, microphones, motion sensors, etc.) in the vehicle to determine a user activity in the vehicle and/or status of the vehicle systems (e.g., may be in use by the user)..."[0103])
As for claim 16, Kazak also teaches an infotainment device (50) configured to offer an infotainment program, wherein the assistance device (10) is further configured to assist the driver in executing the infotainment program if the automated driving system (1) switches from the first to the second operating state.  ("...In one example, a user may be engaged in an activity ( e.g., watching a movie, an online meeting, playing a video game, etc.)" [0053] Also: "...in one embodiment, the system 100 can be used to provide entertainment and/or other services of relevance to a user in a vehicle environment."[0071]).
As for claim 19, Kazak also teaches wherein the assistance device (10) is further configured to assist the driver in performing a reading activity if the automated driving system (1) switches from the first operating state to the second operating state. (Reading as a user activity is known in the art. Kazak mentions it in the background section. [0001])
As for claim 20, Kazak also teaches a voice input (60), wherein the assistance device (10) is configured to assist the driver in performing a writing activity by converting acoustic signals received via the voice input (60) into written text if the automated driving system (1) switches from the first operating state to the second operating state. ("An audio function circuitry 1209 includes a microphone 1211 and microphone amplifier that amplifies the speech signal output from the microphone 1211. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kazak as applied to claim 11 above, and further in light of US Pub. 2017/0343365 (Mokhnatkina). 
As for claim 18, Kazak does not specifically mention using the learned behavior of the driver in relation to the non-driving activity.  However, Mokhnatkina teaches wherein the assistance device (10) is further configured to learn the behavior of the driver in relation to the non-driving activity during the first operating state of the automated driving system (1), (The non-driving behavior here is using a dynamic and customized tour guide. (See abstract). Historical behavior of driver is used to help create customization [0032] (taken without reference to mode restriction, which implies it is taken during autonomous driving )) and 
wherein the assistance device (10) is further configured to assist the driver in performing the non- driving activity according to the learned behavior of the driver in relation to the non-driving activity (dynamic and customized tour guide is presented to client (Fig. 7). Being installed on vehicle infotainment systems is mentioned [0245].)
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the application to have added the guide assistance product of Mokhnatkina as one of the user activities in the adaptive transitioning apparatus of Kozak.  The motivation would be to allow for increased information about points of interest along a driver’s route.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kazak as applied to claim 16 above, and further in view of Mokhnatkina.
As for claim 17, Mokhnatkina also teaches wherein the assistance device (10) is further configured to: ascertain and learn usage behavior of the driver in relation to the infotainment device (50), and assist the driver in executing the infotainment program according to the learned usage behavior.  (historical behavior of driver is used [0032] when creating the customized tour guide, which is the infotainment program.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661